NO. 07-07-0032-CV

                               IN THE COURT OF APPEALS

                        FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                          PANEL A

                                 NOVEMBER 19, 2007
                           ______________________________

                          IN THE INTEREST OF K.C.B., A CHILD
                         _________________________________

         FROM THE 100TH DISTRICT COURT OF COLLINGSWORTH COUNTY;

                  NO. 6951; HONORABLE PHIL VANDERPOOL, JUDGE
                         _______________________________


Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                              ON MOTION FOR REHEARING


         Appellant, by her motion for rehearing alleges that she did in fact file a Statement

of Points of Error to Be Relied On, although it was admittedly filed premature. The record

reveals that appellant filed the Statement after the associate judge’s order of termination.

Subsequently, appellant sought and was granted a trial de novo.            Accordingly, the

associate judge’s ruling was not a final ruling. The statute provides that the required

Statement of Points to Be Relied on By Appellant on Appeal must be filed after “a final

order rendered under this subchapter.” TEX . FAM . CODE ANN . § 263.405(a) (Vernon Supp.

2006).
      Accordingly, appellant’s contention is without merit and the motion for rehearing is

denied.




                                               Mackey K. Hancock
                                                    Justice




                                           2